Citation Nr: 0416259
Decision Date: 06/22/04	Archive Date: 09/01/04

DOCKET NO. 95-24 230A                       DATE JUN 22 2004

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to restoration of a 30 percent evaluation for service-connected right knee disability.

2. Entitlement to an increased evaluation for status post anterior cruciate ligament reconstruction of the right knee, currently rated as 10 percent disabling.

3. Entitlement to an increased evaluation for traumatic arthritis of the right knee, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Procedural history

The veteran served on active duty from February 1985 to February 1989.

In a June 1994 rating decision, the Boston RO granted the veteran's claim of entitlement to service connection for a right knee disorder. A 10 percent rating was awarded as of March 31, 1994, pursuant to 38 C.F .R. § 4.71 a, Diagnostic Code 5257. The veteran thereafter indicated disagreement with that disability rating, and perfected his appeal with the timely submission of a substantive appeal (VA Form 9) in August 1995. In February 1996, the Boston RO, implementing a hearing officer's decision, increased the assigned rating to 30 percent, effective as of March 31, 1994. In March 1996, the Boston RO awarded the veteran a temporary total disability (100 percent) rating for his service-connected right knee disability for the period from October 20, 1995 through November 30, 1995.

In October 1997, the veteran requested increased compensation for his serviceconnected right knee disorder, notwithstanding the fact that his prior claim of entitlement to an increased disability rating was still pending and in fact had been perfected for Board review. In January 1998, the RO in St. Louis, Missouri determined that the 30 percent disability rating be reduced to 10 percent. In a May 1998 rating decision, this proposed reduction was implemented, effective as of August 1, 1998. The veteran indicated his disagreement with that action.

In August 1999, the veteran's case was considered by the Board, which characterized the issues on appeal at that time as entitlement to an evaluation in excess of 30 percent for a right knee disability for the period from March 31, 1994 to August 1,1998 and entitlement to restoration ofa 30 percent evaluation for a right knee disability effective August 1, 1998. The Board remanded these claims in

- 2



order to accomplish additional development of the medical record, to include VA examination.

In a January 2001 rating decision, the St. Louis RO determined that a combined 20 percent disability rating was appropriate for the veteran's right knee disability, assigned as follows: a 10 percent evaluation for right knee arthritis, rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, effective as of September 27, 1999; and a 10 percent rating for post-operative right anterior cruciate ligament reconstruction with residual graft laxity, partial medial meniscectomy, rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257. See 38 C.F.R. § 4.25 (2003); V AOPGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities arising from a single disease entity are to be rated separately].

In June 2002, the Board again remanded this case to address due process concerns, in particular the matter of extraschedular ratings under 38 C.F.R. § 3.321(b). In November 2003 the RO issued a Supplemental Statement of the Case which included consideration of extraschedular ratings. The case has since been returned to the Board for further appellate proceedings.

FINDINGS OF FACT

1. The veteran's right knee disability was rated 30 percent disabling for less than five years when the RO reduced the rating to 10 percent; the evidence does not show that the veteran had at that time either compensable right knee limitation of motion, or other impairment of the knee that was more than slight in nature.

2. Status post anterior cruciate ligament reconstruction of the right knee is manifested primarily by the absence of discernable recurrent subluxation or lateral instability as shown on clinical evaluation; disability resulting therefrom is no more than slight in nature.

3. Traumatic arthritis of the right knee is manifested primarily by flexion no less than "-25 degrees" and by extension no less than 108 degrees.

- 3 



4. The evidence in this case does not show a marked interference with employment or frequent periods of hospitalization due to either of the veteran's service-connected left knee disabilities so as to render impractical the application of the regular schedular standards.

CONCLUSIONS OF LAW

1. The reduction in rating assigned to the veteran's right knee disability from 30 percent to 10 percent, effective August 1, 1998, was proper. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).

2. The criteria for a rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the right knee are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

3. The criteria for a rating in excess of 10 percent for traumatic arthritis of the right knee are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010,  5260,  5261 (2003).

4. The criteria for increased disability ratings for the two service-connected right knee disabilities on an extra- schedular basis have not been met. 38 C.F.R. § 3.321(b)(1) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To recapitulate the ratings assigned the veteran's service-connected right knee disability(ies) [setting aside the temporary total rating in 1995]:

30% under Diagnostic Code 5257 from March 31, 1994 to August 1, 1998 10% under Diagnostic Code 5257 from August 1, 1998 forward;

-4



and a separate rating
10% under Diagnostic Codes 5010-5260 from September 27, 1999 forward.

The veteran is seeking restoration of the previously assigned 30 percent disability rating for his service-connected right knee disability under Diagnostic Code 5257. He also seeks increased ratings for the two currently service-connected right knee disabilities, under Diagnostic Code 5257 and the separate rating for arthritis under Diagnostic Codes 5010-5260.

In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law eliminated the former statutory requirement that claims be well grounded. Cf  38 U.S.C.A. § 5107(a) (West 1991). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. Regulations implementing the VCAA have been enacted. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the submission of new and material evidence, the VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date. The provisions of the VCAA and the implementing regulations are, accordingly, applicable to this case. See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

- 5 



The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of this issue has proceeded in accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102,4.3 (2003). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the

- 6 



appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the June 1994, February 1996, March 1996, May 1998, and January 2001 rating decisions, by the July 1995 SOC, and by the February 1996, February 1999, June 2001, and November 2003 Supplemental Statements of the Case (SSOCs), of the pertinent law and regulations, of the need to submit additional evidence on his claims, and of the particular deficiencies in the evidence with respect to his claims. The November 2003 SSOC set forth the provisions of the VCAA.

More significantly, letters were sent to the veteran in January 2003 and November
2003, with a copy to his representative, which specifically referenced the VCAA. Crucially, the veteran was informed by means of these letters as to what evidence he was required to provide and what evidence VA would attempt to obtain on his behalf. The letters explained that VA would make reasonable efforts to help him get records relevant to his claim.

In brief, the requirements of the VCAA and Quartuccio have been satisfied. VA has informed the veteran of both its and his obligations and responsibilities, and has secured all available evidence. There is, in fact, no indication that additional evidence exists; the veteran has not advised VA that any further medical information could be found. The Court has held that VCAA notice requirements are satisfied if all possible evidence has been obtained. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board finds that these documents properly notified the veteran and his representative of the information, and medical or lay evidence, not previously provided to VA that was necessary to substantiate his claim, and they properly indicated which portion of that information and evidence was to be provided by the veteran and which portion VA would attempt to obtain on behalf of the veteran. The Board notes that that the VCAA letters of January 2003 and November 2003 requested a response within 30 days, but that he should also try to make sure that

- 7 



any additional information was received within one year after the date the letter was issued.

The Board notes that the fact that the veteran's claim was reviewed by the RO in November 2003 (as reflected by the SSOC issued in that month), clearly less than one year following the notification in that month (and in January 2003) of the evidence necessary to substantiate his claim, does not render the RO's notice invalid or inadequate. The recently enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651,  (Dec. 16, 2003) (to be codified at 38 U.S.C. § _, made effective from November 9, 2000, specifically addresses this issue and provides that nothing in 38 U.S.C.A. § 5103 shall be construed to prohibit the Secretary from making a decision on a claim before the expiration of the one-year period referred to in that subsection. The Board finds that the veteran was notified properly of his statutory rights.

The Board finds that the information provided to the veteran satisfies the requirements of 38 U.S.C.A. § 5103 and Quartuccio in that he was clearly notified of the evidence necessary to substantiate his claim. The Board therefore finds that the notification requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to assist the veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.

- 8 



In particular, the veteran was afforded VA orthopedic examinations in June 1994, December 1997, April 1998, July 2000, and July 2003, the reports of which set forth findings as to the specific criteria that pertain to impairment of the right knee. In additional, there is no indication that any records, either VA or private, exist that have not been obtained.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the new law. Under these circumstances, the Board can identify no further development that would avail the veteran or aid the Board's inquiry. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board additionally observes that general due process considerations have been satisfied. See 38 C.F.R. § 3.103 (2003). The veteran has been ably represented by his service organization, and has been afforded the opportunity to present personal testimony either before the RO or the Board. He has not availed himself of that opportunity.

Accordingly, the Board will proceed to a decision on the merits as to the issues of restoration of the 30 percent rating, and as to the various increased rating issues.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2003). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).

- 9 



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2003).

Specific schedular criteria

As indicated above, although the veteran's right knee disability was initially rated under Diagnostic Code 5257, separate evaluations, under Diagnostic Codes 5257 and Diagnostic Code 5010-5060 have now been assigned. See V AOPGCPREC 23-97 [a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability]; VAOPGCPREC 9-98 [if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also Xray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board finds that the RO correctly applied the pertinent VA OGC opinions to assign separate ratings under Diagnostic Code 5257 and Diagnostic Codes 5010-5260 (or 5261). The medical evidence shows that both right knee

- 10



impairment and right knee arthritis are manifested. The veteran, although obviously dissatisfied with the assigned disability ratings, has not expressed any concerns over the separate ratings (which clearly work to his advantage) or as to the specific Diagnostic Codes employed.

The regulations provide for compensation for knee impairment other than arthritis, as determined by recurrent subluxation or lateral instability, as follows: slight impairment is 10 percent disabling, moderate impairment is 20 percent disabling, and severe impairment is 30 percent disabling. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

The provisions of 38 C.F .R. § 4.71 a, Diagnostic Code 5010, state that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. The provisions of38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, in turn read as follows:

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The provisions of38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003), limitation of flexion of the leg, stipulates that flexion limited to 60 degrees is noncompensable, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

The provisions of38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003), limitation of extension of the leg, stipulates that extension limited to 5 degrees is noncompensable, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30

- 11 



percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.

See also 38 C.F.R. § 4.71a, Plate II (2003), which reflects that normal flexion and extension of a knee is from (0) zero degrees to 140 degrees.

The Board can identify nothing in the evidence to suggest that any other diagnostic code would be more appropriate, and the veteran has not requested that another diagnostic code should be used. Accordingly, the Board concludes that the veteran's right knee is appropriately rated under Diagnostic Code 5257 and separately under Diagnostic Codes 5010, 5003 and 5260 and 5261.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2003) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2003). See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F .R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2003).

The provisions of 38 C.F .R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than

- 12 



normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or mal aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2003).

Fenderson considerations

In this case, as explained in the Introduction the veteran disagreed with the initially assigned disability rating for his service-connected right knee disability. In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that "staged" ratings may be assigned for separate periods of time based on facts found.

Reduction in disability ratings

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).

Generally, when reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and be furnished detailed reasons therefor. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e) (2003).

The provisions of38 C.F.R. § 3.344 (2003) stipulate that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA

- 13 



regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations that are less thorough than those on which payment were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of anyone examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a) (2003).

However, the provisions of38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more) and that they do not apply to disabilities that have not become stabilized and which are likely to improve. Therefore, re-examinations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288,292 (1999), and cases cited therein.

Additional legal authority will be set forth where appropriate in the Board's discussion below.

1. Entitlement to restoration of a 30 percent disability rating for service-connected right knee disability.

The veteran is seeking restoration of the 30 percent rating that had been in effect under Diagnostic Code 5257 from March 31, 1994 through July 31, 1998 (with the exception of a period in 1995 during which a temporary total rating had been in

- 14



effect). The Board notes that the assigned 30 percent rating was the maximum available under Diagnostic Code 5257. In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.

Factual background

A March 1994 report of a radiographic study of the veteran's right knee indicates an impression of degenerative changes with spur in intra-articular location arising from the articulating surface, most probably from the medial femoral condyle.

A summary of VA hospitalization in April 1994 shows that a diagnosis of right knee medial meniscus tear, torn anterior cruciate ligament, pathologic medial plica, was rendered. On examination there was no evidence of right knee effusion, but there was patellar crepitus, a patellar grind, and mild inhibition, along with mild lateral joint line pain. Right knee range of motion was possible from 0 (zero) to 120 degrees.

The report of a June 1994 V A joints examination shows that the veteran's knee was "somewhat" swollen, with flexion "about normal to 130 degrees," and extension to 0 (zero) degrees. There was "some" instability anteriorly on anterior motion of the knee, along with "some" grating.

The veteran underwent surgery in October 1995, for which a temporary total (100 percent) rating was awarded through November 30, 1995. The transcript of a November 1995 personal hearing shows that the veteran testified that he wore a metal hinge brace basically at all times other than when he was in bed, and that he was unable to completely bend his knee. He also testified that the knee gave way when he over-exerted the knee.

The evidence includes the report of a December 1997 V A joints examination, indicating that there was right knee tenderness over the area of the lateral collateral ligaments and the lateral supporting ligaments. Range of right knee motion was described as "diminished from the 0 position to 110 degrees of flexion." A

- 15 



radiographic study of the knee conducted at that time indicates impressions of post surgical changes related to most likely anterior cruciate ligament repair, and degenerative arthritic changes of the knee.

The report of an April 199 8 VA joints examination shows that the veteran complained of an intermittent sharp pain in his right knee, aggravated by prolonged standing or walking and by cold and damp weather. He indicated that the knee swelled occasionally, and that the knee became quite painful ifhe stood or sat in a fixed position for a prolonged period. On examination, there was trace effusion but no tenderness, and there was good lateral and medial stability. The veteran was able to extend his right knee to the neutral position and flex to 140 degrees.

Analysis

In connection with reduction in an assigned disability rating, certain procedural requirements, outlined above, must be followed. With respect to the procedural requirements, the Board finds that the RO complied with the due process requirements set forth under 38 C.F.R. § 3.105(e). The veteran was duly notified by letter in February 1998 of the proposal to reduce the assigned disability rating for his right knee disability from 30 percent to 10 percent, and that he was allowed to present evidence and argument. Thereafter, the RO issued a rating decision reducing the rating effective as of August 1, 1998, and the veteran was provided notice of this action by letter dated May 13, 1998. The veteran was informed of his appellate rights and this appeal ensued.

With respect to the criteria under 38 C.F.R. § 3.344, the Board finds that, because the 30 percent rating in question had been in effect for less than five years, the provisions of38 C.F.R. § 3.344(a) and (b) are not for application in this case, and a single re-examination disclosing improvement in the disability is sufficient to warrant reduction in a rating. See 38 C.F.R. § 3.344(c) (2003); see also Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Notwithstanding the single-examination rule set forth in § 3.344(c), in connection with the proposed reduction action and subsequent appeal of the final reduction in

- 16 



this case, V A examinations were conducted shortly before the disability rating was reduced from 30 percent to 10 percent, in December 1997 and in April 1998). The Board therefore concludes that the reduction was done in accordance with the procedure set forth in VA regulations.

In cases in which 38 C.F.R. § 3.344(a) is inapplicable, the Court has indicated that consideration must be given to 38 C.F .R. § 4.1 [each disability must be viewed in relation to its history]; 38 C.F.R. § 4.2 [examination reports to be interpreted in light of the whole recorded history and requires consideration of each disability from the point of view of the veteran working or seeking work]; 38 C.P.R. § 4.10 [requires determination of the ability of the affected part of the body to function under the ordinary conditions of daily life, including employment]; and 38 C.P.R. § 4.13 [requires the rating agency to assure itself, when any change in evaluation is to be made, that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms]. See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

The Court further stated that it was VA's responsibility "in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations" and that "not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." Brown, 5 Vet. App. at 421. The Court has also stated that the VA does not err in considering nonmedical evidence in rating reduction cases. See Faust, 13 Vet. App. at 350.

With the above-cited legal framework for consideration, the Board has reviewed the evidence of record and finds that the relevant evidence demonstrates that in connection with the decrease in the assigned disability rating from 30 percent to 10 percent, medical and other evidence of record indicated that the veteran demonstrated neither compensable right knee limitation of motion, nor recurrent

- 17 



subluxation or lateral instability productive of more than slight impairment and that the assignment of a 10 percent rating was accordingly warranted.

The pertinent medical evidence, to include reports of VA joints examinations conducted in December 1997 and April 1998, is discussed above; the findings contained therein, and the conclusions drawn therefrom, need not be repeated. The Board will, however, reiterate that the report of the December 1997 examination demonstrated right knee range of motion from 0 (zero) to 110 degrees, and that the report of the April 1998 examination demonstrated right knee range of motion from "the neutral position" to 140 degrees. See 38 C.F.R. § 4.71, Plate II, which indicates that normal range of motion is from zero degrees to 140 degrees.

Likewise, the medical evidence does not demonstrate that there was any other impairment of the knee, such as recurrent subluxation or lateral instability, that could be described as more than slight in nature which would support the award of a disability rating in excess of 10 percent under Diagnostic Code 5257. In December 1997 the examiner merely reported tenderness over the area of the lateral collateral ligaments and the lateral supporting ligaments. The April 1998 report shows that there was good lateral and medial stability in the right knee.

Moreover, the evidence does not demonstrate that the veteran's right knee was productive of such functional loss due to pain, weakness, and flare-ups that additional compensation would be required to adequately reflect the severity of the veteran's impairment. The December 1997 and April 1998 examiners did not discern any such impairment on their examination of the veteran; there was no other evidence that the veteran's right knee was productive of functional loss that would have supported the assignment of a higher rating.

In brief, the medical evidence does not demonstrate that a rating of 30 percent could be assigned for the veteran's right knee disability as of August 1, 1998. As explained above, the veteran's right knee condition was evaluated twice in the year prior to the ratings reduction, and the objective examination findings were consistent with slight disability, warranting the assignment of a 10 percent rating and no higher.

- 18 



The Board is of the opinion that a clear preponderance of the evidence is against finding a schedular basis for the continuation of the 30 percent rating that had been in effect. The Board therefore finds that the RO correctly reduced the schedular rating assigned to the veteran's right knee disability under 38 C.F.R. §§ 3.105(e) and 3.344(c). Accordingly, restoration of the prior 30 percent rating is not warranted.

2. Entitlement to an increased evaluation for status post anterior cruciate ligament reconstruction of the right knee, currently rated as 10 percent disabling.

In the absence of restoration of the previously-assigned 30 percent rating under Diagnostic Code 5257, the Board will move on to a discussion of the veteran's claim of entitlement to an increased disability rating.

Factual background

A request for an increased rating must be viewed in light of the entire relevant medical history. See 38 C.F.R. §§ 4.1, 4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). The medical history prior to August 1998 has been set forth above.

VA medical records dated in August 1999 show that the veteran, a mail carrier, injured his right knee while walking on his regular mail route. These records reflect the presence of a painful and swollen knee secondary to acute trauma. An August 31, 1999 treatment record, compiled approximately ten days after this injury, notes the veteran's complaints of pain, but also shows that the treating physician questioned the degree of the veteran's acute symptomatology "when clinical findings are practically nil."

A September 1999 VA treatment record shows that the veteran did not exhibit any right knee instability, although there was a significant amount of pain with valgus testing. There was a "very minimal" joint effusion.

- 19 



The report of a July 2000 VA joints examination shows that the veteran complained of right knee pain, swelling and instability that was aggravated by walking more than one mile. He indicated that his knee would swell if he was on his feet for any prolonged time, and the knee still buckled and gave out. On examination, he was unable to squat or duck waddle due to pain. There was good stability to mediolateral stress; Lachman's, anterior drawer and pivot shift tests could not be performed due to complaints of pain.

This examination report indicates remarks by the examiner to the effect that the veteran was "difficult to evaluate." In particular, according to the examiner, the veteran's subjective complaints were somewhat out of proportion to the objective X-ray and physical findings. There was no evidence of weakened movement, excess fatigability or incoordination.

VA treatment records dated between November 2000 and January 2001 show that the veteran continued to complain of right knee pain, which he averred significantly limited his activities. A January 2001 treatment record shows that there was no abnormal lateral laxity, that he was stable on varus and valgus stress testing, and that there was only minimal effusion.

The report of March 2002 VA treatment indicates comments by the attending physician that, on physical examination, the veteran began walking with a slight right stiff-kneed gait, but that, as he walked faster at the physician's request, the stiffness of the gait went away; there was no limp, he heel and toe walked well, and even heel walked backward without any obvious discomfort. There was no splinting or protection of the right knee.

On VA examination in March 2002, it was noted that there was no thigh or calf atrophy to suggest disuse of the right lower extremity. There was no effusion of the right knee, either clinically or by measurement. There was slight right knee patellar crepitus, but no patellar tenderness.

- 20



The report of a July 2003 V A examination shows that the examiner was unable to palpate any crepitus on right knee movement, although the movement was so painful and slow "that this might have been the reason." The examiner also noted that there was right thigh atrophy, but that examination for cruciate ligament and collateral ligament laxity was negative.

Analysis

As noted above, the 10 percent rating for status post anterior cruciate ligament construction of the right knee contemplates slight knee impairment, as measured by recurrent subluxation or lateral instability. For a 20 percent rating to be awarded, moderate impairment of the knee must be shown and for a 30 percent rating severe impairment must be demonstrated.

The recent medical evidence is remarkable for the disparity between the veteran's reported knee symptomatology and the objective medical findings. Indeed, more than one examiner has commented on this, and there is in the record a strong suggestion of exaggeration of symptomatology on the part of the veteran.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds it interesting that the medical reports indicate that the veteran was evidently able to perform his duties as a mail carrier at a time when he professed to be seriously impaired by his service-connected right knee disability. Of even greater significance are medical reports in August 1999, July 2000 and in particular in March 2002, all of which indicate that the examiners were skeptical of the veteran's reported severe complaints in the face of minimal objective symptomatology. The March 2002 examiner in effect indicated that the veteran's limping gait was no not evident when he was distracted and that it appeared to have been staged for the examiner's benefit.

- 21 



The Board places far greater weight of probative value on the objective medical evidence than it does on the veteran's self-serving reports of right knee symptoms. See Cartright v. Derwinski, 2 Vet. App. 24,25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The objective medical evidence does not demonstrate that the veteran's right knee impairment has been manifested by more than slight disability, as measured by recurrent subluxation or lateral instability. It must be emphasized that the July 2000 examination report noted that there was good stability to mediolateral stress, while a January 2001 treatment record shows that there was no abnormal lateral laxity, and that there was stability on varus and valgus stress testing. The veteran has submitted or ;pointed to no medical statements to the contrary; instead, he relies on his own descriptions of his disability. As explained in the paragraph immediately preceding, the Board finds his self reports to be lacking in credibility.

The Board observes that the medical evidence does not suggest, and the veteran has not contended, that there are other symptoms which should be considered. Cf Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme]. In addition, the veteran's right knee disability includes a separately assigned 10 percent rating for arthritis, which will be addressed below.

In short, for the reasons and bases expressed above, the Board finds that the veteran's service-connected status post anterior cruciate ligament reconstruction of the right knee to be appropriately rated as 10 percent rating under the schedular criteria.

- 22



DeLuca considerations

The Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5257, the provisions of38 C.F.R. §§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Fenderson considerations

As discussed in the law and regulations section above, under Fenderson the Board must determine whether the assigned staged ratings are appropriate.

With specific regard to the period prior to August 1, 1998, during which the veteran's right knee was rated as 30 percent disabling under Diagnostic Code 5257 (the restoration of that rating as of that date being the subject of discussion above), 30 percent is the maximum rating that can be assigned under that diagnostic standard.

With regard to the period beginning on August 1, 1998, the level of the veteran's disability has been discussed in detail above. The evidence does not demonstrate a significant change in symptoms or that a rating greater than 10 percent can be assigned under Diagnostic Code 5257 at any time since August 1, 1998.

Conclusion

In brief, the preponderance of the evidence is against the veteran's claim for an increased schedular rating for service-connected status post anterior cruciate ligament reconstruction of the right knee. The mater of an extraschedular rating will be addressed below.

- 23 



3. Entitlement to an increased evaluation for traumatic arthritis of the right knee, currently rated as 10 percent disabling.

Factual background

The report of the July 2000 VA joints examination shows that flexion was accomplished to 120 degrees, and extension to O (zero) degrees. A January 2001 VA treatment record shows that, on examination, the veteran exhibited right knee range of motion from about 3 to 4 degrees short of full extension to 125 degrees.

The report of the March 2002 VA examination shows that right knee range of motion was -3 to 105 degrees initially, "but 115 degrees with distraction examination while examining the hip."

The report of a July 2003 VA examination shows that right knee flexion was accomplished to 108 degrees, with normal cited as 140 degrees; extension of the knee was possible to -25 degrees, with normal cited as 0 (zero) degrees. The examiner noted that there was right knee atrophy, and the "[f]lexion and extension of the right knee is limited to about 50% with respect to muscle power, as compared to the left knee. . . ."

Analysis

The 10 percent rating for right knee traumatic arthritis that has been in effect since September 27, 1999 contemplates limitation of right knee motion where flexion is limited to 45 degrees, or extension is limited to 10 degrees. A 20 percent rating for limitation of knee motion requires flexion limited to 30 degrees or extension limited to 15 degrees.

The medical evidence shows that right knee flexion was at the most limited by 25 degrees (in July 2003). The medical evidence also shows that right knee extension was at the most limited to 108 degrees. Under Diagnostic Codes 5260 and 5261, respectively, the limitation of right knee movement exhibited by the veteran at any

- 24



time during the period in question was not so significantly impaired or limited as to warrant a rating in excess of the 10 percent evaluation already assigned for right knee traumatic arthritis.

DeLuca considerations

The evidence does not demonstrate that the veteran's right knee traumatic arthritis is productive of functional impairment that would support assignment of a disability rating greater than the current 10 percent. There is no objective evidence of weakness, fatigability, incoordination and the like. In fact, the medical record is replete with comments by examiners and attending physicians to the effect that the veteran exaggerated his symptoms, and that the impairment shown on testing such as ranges of motion would be less when the veteran was not cognizant that he was being examined.

Fenderson considerations

The medical evidence does not demonstrate that a rating in excess. of 10 percent is warranted for right knee limitation of motion at any time during the period in question. See Fenderson, supra. That is, there is no evidence of significant changes in the disability picture presented over the period after September 27, 1999.

Conclusion

In brief, the preponderance of the evidence is against assignment of an increased disability rating for the veteran's service-connected right knee traumatic arthritis. That claim, accordingly, is denied.

Extraschedular ratings

As was discussed in the Introduction, in June 2002 the Board remanded this case in order of the RO to address the matter of extraschedular ratings under 38 C.P.R.

- 25 



§ 3.321(b). In November 2003 the RO issued a Supplemental Statement of the Case which included consideration of extraschedular ratings.

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996). Under Floyd v. Brown, 9 Vet. App. 88,95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of this matter to appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57,60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2003).

There is no evidence that the veteran has been recently hospitalized for his right knee disability. As noted elsewhere in this decision, he underwent surgery in 1995 and was awarded a temporary total rating. There is also no evidence on file that either service-connected right knee disability markedly interferes with employment. While the veteran's two disabilities no doubt interfere to some extent with his employability, as noted by the Board above it appears that he has been able to perform h the functions of a letter carrier and can walk at least a mile. Moreover, any such interference is reflected in the two 10 percent disability ratings which are currently assigned, which combined amount to 20 percent. Loss of industrial capacity is the principal factor in assigning schedular disability ratings.
See 38 C.F.R. §§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361,

- 26



363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

There is also no unusual clinical manifestation of record. Indeed, as noted by the Board above, recent examiners have found little objective pathology. As noted above, the Board discounts as not credible the veteran reports of pain as well as his presentation of an allegedly abnormal gait.

Thus, the Board finds nothing in the record which may be termed exceptional or unusual so as to warrant extraschedular ratings. The Board accordingly finds that the veteran's disability picture is not unusual or exceptional and does not render impractical the application of the regular schedular standards. Therefore, the assignment of an extraschedular rating pursuant to 38 C.F .R. § 3.321 (b)(1) is not warranted for either service-connected right knee disability.

ORDER

The reduction in the rating assigned to the veteran's right knee disability from 30 percent to 10 percent effective August 1, 1998 was proper; restoration of the 30 percent disability rating for service-connected right knee disability is denied.

Entitlement to an increased evaluation for status post anterior cruciate ligament reconstruction of the right knee, currently rated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for traumatic arthritis of the right knee, currently rated as 10 percent disabling, is denied.

Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

- 27




